EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with A. Keith Campbell (Reg. #52,686) on July 25, 2022.

Please enter the claims submitted with the after-final of July 14, 2022 first and then amend the July 14, 2022 claims with the amendments provided below.

The application has been amended as follows: 

Claim 1. (Currently Amended) A target system for projectiles comprising: 
a target hit indicator, said target hit indicator including at least one visual indicator for indicating that a target in which said target hit indicator is attached was impacted by a projectile, said target hit indicator including a housing, said housing including an attachment system suitable for use in securing said hit indicator system to said target, said attachment system includes two or more arms projecting radially outwardly from said housing, each said arm including a forwardly facing foot adapted for releasably retaining an elastic member extending from one of two or more arms to the other of said two or more arms, a portion of said target positioned between said two or more arms and said elastic member, said housing including a light source secured therein, an electronic component secured within said housing and electrically connected to said light source, said electronic component being constructed and arranged to detect the impact of [[a]]said projectile against [[a]]said target, said electronic component is constructed and arranged to detect mechanical vibration of said target from said projectile impact against said target without direct attachment to said target to cause said light source to illuminate, a translucent cover for covering said light source, said translucent cover allowing light to be transmitted therethrough, one or more energy sources in electrical connection with said electronic component, said electronic component being constructed and arranged to transfer electrical energy to said light source upon detection of an impact exceeding a predetermined threshold to said target, said electronic component ceasing said transfer of electrical energy after a predetermined period of time, said electronic component automatically resetting to detect additional impacts after said predetermined period of time.

Claim 15. (Currently Amended) The target system for projectiles of claim 1 wherein said electronic component includes a transmitter for transmitting signals to a remote receiver, said remote receiver including at least one said light source for providing a visual indicator of target impact with [[a]]said projectile.
Claim 16. (Currently Amended) The target system for projectiles of claim 10 wherein said housing is adapted to be secured to [[a]]said target or target stand.

Claim 18. (Currently Amended) The target system for projectiles of claim 1 including [[a]]said target, said target secured to a stand to retain said target in a position suitable for visibility, said target remaining secured to said stand after impact by [[a]]said projectile.
Claim 19. (Currently Amended) The target system for projectiles of claim 18 wherein said target is secured to said stand to allow for movement of said target when impacted by [[a]]said projectile to dissipate kinetic energy from said projectile.

Claim 21. (Currently Amended) The target system for projectiles of claim 18 wherein said target is constructed from polymer, said polymer being a self-healing polymer whereby an aperture opened through said target by [[a]]said projectile automatically closes after passage of said projectile through said target.

Claim 29. (Currently Amended) A target system for projectiles comprising: 
a target hit indicator, said target hit indicator including at least one visual indicator for indicating that a target in which said target hit indicator is attached was impacted by a projectile, said target hit indicator including a housing, said housing including a light source secured therein, an electronic component secured within said housing and electrically connected to said light source, said electronic component being constructed and arranged to detect the impact of [[a]]said projectile against [[a]]said target, a translucent cover for covering said light source, said translucent cover allowing light to be transmitted therethrough, one or more energy sources in electrical connection with said electronic component, said electronic component being constructed and arranged to transfer electrical energy to said light source upon detection of an impact exceeding a predetermined threshold to said target, said electronic component ceasing said transfer of electrical energy after a predetermined period of time, said electronic component automatically resetting to detect additional impacts after said predetermined period of time, said projectile, said housing including an attachment system suitable for use in securing said hit indicator system to said target, said attachment system including a first loop sized for encircling a portion of said hit indicator system and a second loop for encircling a portion of said target, said first loop and said second loop arranged at right angles with respect to each other.

Reasons for Allowance
Claims 1, 4-21, 23-25, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest cited prior art of record to the instant claimed invention are Ramsay (US 5,092,607) and Garas (US 2014/0151965). Ramsay discloses a ballistic impact indicator with a vibration sensor attached to the target and a light for indicating hits to the target. However, the instant invention specifically requires that the mechanical vibration is detected by a sensor “without direct attachment to” the target. Garas is relied upon for disclosing an archery target scoring system that detects hits by mechanical vibration, but wherein the sensors are not directly attached to the target. However, neither Ramsay nor Garas disclose the specific attachment systems recited in the instant claims. None of the cited prior art references of record, alone or in combination, are found to teach or suggest the limitations of the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wilson (US 3,966,160) Inflight intravenous bottle holder
McAlpin et al. (US 5,676,548) Apparatus for target practice
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715             

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715